NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 11-25-20 arguments vis-à-vis 35 U.S.C. 112 rejections, simply stating that the rejections were addressed by the 11-25-20 claim amendments, have been fully considered and are persuasive in view of said amendments.  Said rejections are withdrawn.
Applicant's 11-25-20 arguments vis-à-vis rejections under 35 U.S.C. 103 over WO2011/121635 (published 10-6-11) (Google machine translation) (“’635”), stating in pertinent part that the rejections were addressed by the 11-25-20 claim amendments (i.e. now requiring one of a list of combinations of two linear monoamines, in addition to a diamine and an amide, where the weight ratio of the two linear monoamines in each claimed combination thereof is also claimed), have been fully considered and are not persuasive.  Applicant’s amendments placed a combination of a low-steric-hindrance 1o linear monoamine and a 2o linear monoamine, and a combination of a low-steric-hindrance 1o linear monoamine and a 3o linear monoamine (there being no specified weight ratio of the two linear monoamines for either of such combinations) outside of the claimed scope, thus requiring not only one of the claimed combinations, but also the claimed weight ratio required therewith.  As ‘635 does not anticipate any of the claimed combinations with the requisite weight ratio, the specification-as-filed’s showing at par. 32-35 of criticality regarding the claimed compositions and their component concentration ratios forecloses a finding of prima facie obviousness.  Said rejections are withdrawn.


Election/Restriction
Claims 1 et seq. are allowable. Claims 7-10, previously withdrawn from consideration as a result of the 2-19-20 Restriction Requirement (“R/R”), require all the limitations of an allowable claim by referring back thereto. Per MPEP 821.04(a), the R/R between inventions I-III is hereby withdrawn and claims 7-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the R/R, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the R/R is withdrawn, 35 U.S.C. 121 no longer applies. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); MPEP 804.01.

Claim Interpretation
Claim 1’s recitation “that absorbs CO2 or H2S or both in a gas” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP 2111.02 II, citing Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Allowable Subject Matter
Claims 1, 3-4, and 6-10 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claims 1, 7, and 9, the most pertinent prior art of record appears to be ‘635, whose teachings and suggestions are in the 8-25-20 Final Rejection.
Claim 1 has been allowed over ‘635, however, at least because ‘635 does not anticipate any of the claimed combinations of two linear monoamines within a composition otherwise-comprised as claimed, with weight ratios of the two linear monoamines within the claimed range(s); the specification-as-filed’s showing at par. 32-35 of criticality regarding the claimed compositions and their component concentration ratios forecloses a finding that claim 1 is prima facie obvious over ‘635.  Claims 7 and 9 refer back to claim 1 and thus rise or fall therewith.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/DANIEL BERNS/ January 14, 2021
Primary Examiner
Art Unit 1736